1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
                       CENTRAL DISTRICT OF CALIFORNIA
8
9    IGNACIO S. ALONZO GONZALEZ, )             Case No.: 2:18-cv-03948-PLA
                                      )
10             Plaintiff,             )        ORDER AWARDING EQUAL
                                      )        ACCESS TO JUSTICE ACT
11       vs.                          )        ATTORNEY FEES AND EXPENSES
                                      )        PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting       )
     Commissioner of Social Security, )
13                                    )
               Defendant              )
14                                    )
                                      )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,500.00 as
19   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
20   DATE: January 25, 2019
21                            ___________________________________
                              THE HONORABLE PAUL L. ABRAMS
22                            UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                             -1-
1    Respectfully submitted,
2    LAW OFFICES OF Lawrence D. Rohlfing
3          /s/ Brian C. Shapiro
     _________________________
4    Brian C. Shapiro
     Attorney for plaintiff Ignacio S. Alonzo Gonzalez
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
